Citation Nr: 1504192	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected residuals of a left ankle sprain, claimed as left foot pain (a left ankle disability).

3.  Entitlement to an effective date earlier than February 11, 2008 for the award of service connection for PTSD.

4.  Entitlement to an effective date earlier than February 11, 2008 for the award of service connection a left ankle disability.

5.  Entitlement to an effective date earlier than February 11, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for tension type headaches (claimed as headaches) as due to a qualifying chronic disability.

7.  Entitlement to service connection for lactose intolerance (claimed as gastrointestinal disturbances) as due to a qualifying chronic disability.

8.  Entitlement to service connection for insomnia (claimed as a sleep disturbance), as due to a qualifying chronic disability.

9.  Entitlement to service connection for fatigue, as due to a qualifying chronic disability.

10.  Entitlement to service connection for psychosis (claimed as neurologic signs and hallucinations), as due to a qualifying chronic disability or as secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, February 2009, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Chicago, Illinois, respectively.  Jurisdiction over this claim is currently with the RO in Chicago, Illinois.

In the February 2009 rating decision on appeal, the RO assigned a 50 percent initial disability rating for PTSD.  Subsequently, in a September 2009 rating decision, the RO, in pertinent part, increased the disability rating for PTSD to 70 percent, effective May13, 2009.  In a March 2011 rating decision, the 70 percent disability rating for PTSD became effective on the date of claim, February 11. 2008.  Because the RO did not assign the maximum disability evaluation possible, the appeal for a higher initial disability rating for PTSD remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit does not abrogate the pending appeal).  Additionally, because the Board is granting secondary service connection for a psychosis, as secondary to the service-connected PTSD, the psychosis and all related symptoms will now be rated together with the PTSD under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 (2014).

On an April 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran appointed AMVETS to represent him.  On November 22, 2013, prior to the certification of the appeal to the Board on November 25, 2013, AMVETS withdrew as the Veteran's representative.  See 38 C.F.R. § 20.608 (2014).  In a September 2014 letter, the Board notified the Veteran of AMVETS withdrawal of representation and enclosed VA Forms 21-22 and 21-22a for the Veteran to appoint a service organization or attorney or agent to represent him.  In the letter, the Board also stated that the Veteran had 30 days to respond and, if he did not do so, the Board would assume that he wished to represent himself.  To date, the Veteran has not responded; therefore, the Board assumes that he has elected to represent himself. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of an effective date earlier than February 11, 2008 for the award of a TDIU and service connection for headaches and lactose intolerance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, PTSD with psychosis has been characterized by, at worst, occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to symptoms such as fatigue due to poor sleep, poor concentration, sad and anxious affect, poor judgment, nightmares, flashbacks, hallucinations, isolation, depression, irritability with impaired impulse control, hypervigilance, and passively suicidal ideation.

2.  For the entire initial rating period on appeal, PTSD with psychosis has not been characterized by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives, or for the veteran's own occupation or name.

3.  For the entire initial rating period on appeal, the Veteran's left ankle disability has been manifested by symptoms of pain, swelling, dorsiflexion, at worst, to 15 degrees, and plantar flexion, at worst, to 40 degrees, which more closely approximates moderate limitation of motion of the left ankle.

4.  The Veteran's original service connection claim for PTSD was received in September 2003 and was denied in a February 2004 rating decision, which was not timely appealed and became final.

5.  The Veteran did not submit a claim for service connection for PTSD between February 25, 2004 (the date of the RO letter notifying the Veteran of the February 2004 denial of service connection for PTSD) and February 11, 2008.

6.  On February 11, 2008, the Veteran filed an informal claim to reopen service connection for PTSD; in a February 2009 rating decision, service connection for PTSD was granted, effective from February 11, 2008, the date of claim to reopen.

7.  The Veteran's informal claim for service connection for residuals of a left ankle sprain was received by VA on February 11, 2008, and no claim for service connection for a left ankle disability was received prior to February 11, 2008.

8.  The Veteran's insomnia and fatigue are symptoms of the service-connected PTSD and are already rated as part of the 70 percent disability rating assigned for PTSD.

9.  Psychosis is proximately due to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 70 percent for PTSD with psychosis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.310, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for a left ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).  

3.  The criteria for an effective date prior to February 11, 2008 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

4.  The criteria for an effective date prior to February 11, 2008 for the award of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2014).

5.  The criteria for service connection for insomnia, including as due to a qualifying chronic disability, have not been met.  38 C.F.R. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

6.  The criteria for service connection for fatigue, including as due to a qualifying chronic disability, have not been met.  38 C.F.R. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for psychosis, as secondary to service-connected PTSD, have been met.  38 C.F.R. 38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeals for service connection for insomnia and fatigue, in a timely letter dated in May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for insomnia and fatigue, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2008 letter also included provisions for disability ratings and for the effective date of the claim.

Concerning the appeals for higher initial ratings and earlier effective dates, because they are appeals that arises from the Veteran's disagreement with the initial ratings and effective dates following the grants of service connection for PTSD and a left ankle disability, no additional notice is required.  Under these circumstances, since the claims for service connection were granted, there are no further notice requirements under the law with regard to these issues.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Regarding the duty to assist as it pertains to the earlier effective date appeals, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

With regard to the duty to assist pertaining to the initial rating appeals, VA has obtained the Veteran's service treatment records, private and VA treatment records, and VA examinations.  In this regard, in October 2008, January 2009, and June 2009, VA provided the Veteran with VA psychiatric examinations to help determine the severity of the service-connected PTSD.  In addition, the Veteran was afforded VA examinations of the left ankle in October 2008 and June 2009.  As the VA examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability and left ankle disability at the times of the examinations, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for higher initial ratings for PTSD and the left ankle disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With regard to the duty to assist pertaining to the appeals of service connection for insomnia and fatigue, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, October 2008 and January 2011 VA examinations, and the Veteran's statements.

The Veteran was afforded opportunities for VA Gulf War Guidelines examinations in connection with the claims for service connection for insomnia and fatigue in October 2008 and January 2011.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2008 and January 2011 VA Gulf War Guidelines examinations, taken together, are adequate with regard to the appeals of service connection for insomnia and fatigue.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of service connection for insomnia and fatigue, has been met.  38 C.F.R. § 3.159(c)(4).

While the claims of service connection for headaches and lactose intolerance are being remanded to locate a March 2008 VA Environmental examination, the Board does not find that this evidence is pertinent to the claims adjudicated herein.  Specifically, the March 2008 VA Environmental examination pertains to the claims of service connection for fatigue, sleep disturbances, gastrointestinal symptoms, headaches and neurologic signs, symptoms, and hallucinations, as due to a qualifying chronic disability.  As discussed below, service connection for psychosis (claimed as neurologic signs, symptoms, and hallucinations) is granted herein based on the evidence of record.  The appeals of service connection for insomnia and fatigue are denied herein based on the finding that these symptoms have been attributed by competent medical evidence (already of record) to a medically known and service-connected disability (PTSD), and further inquiry into whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317 would only result in pyramiding the diagnoses.  See 38 C.F.R. § 4.14.  Therefore, VA's duty to assist in obtaining the March 2008 VA Environmental examination is rendered moot regarding these appeals.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeals adjudicated herein.

The claim of service connection for psychosis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary with regard to the claim of service connection for psychosis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Initial Disability Rating for PTSD with Psychosis

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the psychosis that the Board finds is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2014) (directing that the secondary condition is to be considered a part of the original condition).  

Pertinent in this case, the General Rating Formula provides that a 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

On appeal to the Board, a February 2009 rating decision granted service connection for PTSD and assigned a 50 percent initial disability rating, effective February 11, 2008.  Subsequently, in a September 2009 rating decision, the RO, in pertinent part, increased the disability rating for PTSD to 70 percent, effective May 13, 2009.  In a March 2011 rating decision, the RO continued the 70 percent disability rating for PTSD, effective February 11, 2008.  By entering a notice of disagreement with the initial rating, the Veteran has at least implicitly contended that the service-connected PTSD is worse than the assigned 70 percent rating contemplates.  

In October 2008, the Veteran underwent a VA PTSD examination.  The Veteran reported symptoms of isolation, depression, poor concentration, irritability, and the inability to work with coworkers and supervisors.  He reported experiencing visual and tactile hallucinations, flashbacks, poor sleep averaging two to three hours per night, nightmares, and hypervigilance.  The Veteran also reported that he would isolate himself in the bedroom and is irritable to the point of getting into many verbal altercations.  Upon mental status examination, the Veteran had good recent and remote memory, but had extremely poor concentration.  He appeared distant with a vacant stare.  His affect was sad and anxious, and his speech was coherent and relevant, but showed some psychomotor slowing.  The Veteran's judgment was poor and denied suicidal or homicidal ideations.  He had no delusions, but had hallucinations of little creatures and felt like he was being touched.  The VA examiner assigned a GAF score of 30, which may demonstrate serious impairment in communication or judgment or the inability to function in almost all areas.  

In an October 2008 VA Gulf War Guidelines examination, the Veteran reported having flashbacks and nightmares, which would interrupt his sleep.  He had frequent awakenings during night, approximately every two to three hours, and then is awake for two to three hours at a time.  The Veteran reported that the fatigue symptoms began when the insomnia began.

The Veteran underwent another VA PTSD examination in January 2009.  The VA examiner opined that the Veteran's symptoms of bipolar disorder are actually symptoms of the service-connected PTSD, which reflects that all psychiatric symptoms were attributed to PTSD.  In June 2009, the Veteran was afforded another VA PTSD examination.  At that time, the Veteran's reports and the mental status examination were identical to the results of the October 2008 VA PTSD examination.  

The Board has considered private psychiatric treatment reports are of record, which are of lesser probative value because they are more remote in time.  The private treatment records reveal treatment for psychiatric disorders other than PTSD and are prior to the entire appeal period (October 2002 to October 2006).  Nevertheless, the Board has considered the full context and history of the Veteran's psychiatric disorders in determining the current rating, especially as all psychiatric impairment assessed as PTSD and a psychosis is considered part of the service-connected psychiatric disability.  See 38 C.F.R. §§ 4.1, 4.2.  

Based on the above, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected PTSD with psychosis has been manifested, at worst, by occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to symptoms such as fatigue due to poor sleep, poor concentration, sad and anxious affect, poor judgment, nightmares, flashbacks, hallucinations, isolation, depression, irritability with impaired impulse control, hypervigilance, and passively suicidal ideation, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The Board also finds that the criteria for an initial disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the initial appeal period does not show that the Veteran experienced total occupational and social impairment, or displayed symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, or for the veteran's own occupation or name.  See Vazquez-Claudio, 713 F.3d at 117 (holding that 38 C.F.R. "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas)."

The Board finds that the weight of the evidence demonstrates that the degree of occupational and social impairment based on all psychiatric symptoms more nearly approximates 70 percent for the entire period, and does not more nearly approximate the criteria for 100 percent for any period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 70 percent during any time within the initial rating period on appeal from February 11, 2008.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD with psychosis, for any period.  Because the preponderance of the evidence is against the appeal in excess of 70 percent, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 U.S.C.A. §§ 4.3, 4.7.

Initial Rating for a Left Ankle Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of a 10 percent disability rating for the entire initial rating period from February 11, 2008 for the service-connected left ankle disability under Diagnostic Code 5271 based on limitation of motion of the ankle.  By entering a notice of disagreement with the initial rating, the Veteran has at least implicitly contended that the service-connected left ankle disability is worse than the assigned 10 percent rating contemplates.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) rating is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).

Here, the Veteran generally contends that the symptomatology associated with the service-connected left ankle disability warrants a disability rating higher than 10 percent throughout the entire initial appeal period.  After a review of the lay and medical evidence of record, for the entire initial rating period, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the Veteran's left ankle disability have not been met or more nearly approximated.  For the initial appeal period, the Veteran's left ankle disability has been manifested by symptoms of pain, intermittent swelling and "giving way," dorsiflexion, at worst, to 15 degrees, and plantar flexion, at worst, to 40 degrees and more closely approximates moderate limitation of motion of the left ankle.

In October 2008, the Veteran underwent a VA examination of the left ankle.  There, the Veteran reported episodic left ankle pain, which was precipitated by standing for greater than one hour or by playing basketball.  He reported intermittent swelling and "giving way," but denied mechanical symptoms and stiffness.  Upon physical examination, the Veteran's left ankle had no deformity, soft tissue swelling, inflammation, effusion, or jointline tenderness.  He had tenderness over the anterior talofibular ligament.  Range of motion testing reflected dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  After three repetitions of maximum left ankle active dorsiflexion and plantar flexion, there was no pain, weakness, fatigue, or lack of endurance, and range of motion was unchanged.  

The Veteran was afforded another VA examination of the left ankle in June 2009.  At that time, the Veteran reported pain and swelling of the left ankle, and denied any other symptoms, including locking, catching, instability, and giving way.  Upon physical examination, range of motion testing of the left ankle revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  After repetitive testing, the VA examiner indicated that there were no additional limitations appreciated.

Based on the above, the evidence of record does not establish that the Veteran's left ankle disability warrants an evaluation in excess of 10 percent disabling for the entire initial appeal period.  In reaching its finding that the Veteran has moderate limited motion of the ankle, the Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, specifically the additional limitations of motion due to pain.  Although VA examination reports note that the Veteran has reported experiencing pain, such findings do not provide for a higher initial disability rating than 10 percent in this case.  The October 2008 and June 2009 VA examination reports noted no pain, weakness, fatigue, or lack of endurance upon dorsiflexion or plantar flexion, and nearly full range of motion of both dorsiflexion and plantar flexion.  

As noted above, the Veteran had near full range of motion during the entire initial appeal period even with consideration of pain that limits motion.  At both the October 2008 and June 2009 VA examinations, range of motion testing reflected no pain, weakness, fatigue, or lack of endurance.  Additionally, as noted above, the evidence of record reflects no left ankle instability.  The Board finds that, even with consideration of functional loss due to pain, the Veteran's disability does not approximate marked limited motion of the left ankle as described for a higher 20 percent rating under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent under Diagnostic Code 5271 for a left ankle disability, for any period.  Because the preponderance of the evidence is against the appeal in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 U.S.C.A. §§ 4.3, 4.7.

A rating in excess of 10 percent for the left ankle disability, to include a separate rating, is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  A rating in excess of 10 percent is not warranted under Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for ankylosis of the subastragalar or tarsal joint because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the left ankle for any period.  Also, the left ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 5274 for astragalectomy.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a rating under Diagnostic Code 5273 for malunion of the os calcis or astragalus is not warranted.  Separate ratings are not warranted under any of these Diagnostic Codes because separate ratings would be based on the same symptoms of pain and swelling or limitation of motion considered under Diagnostic Code 5271, so would involve prohibited pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that because none of the symptomatology for appellant's three disorders was overlapping or duplicative, the appellant was entitled to separate ratings for each disorder).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested fatigue due to poor sleep, poor concentration, sad and anxious affect, poor judgment, nightmares, flashbacks, hallucinations, isolation, depression, irritability with impaired impulse control, hypervigilance, and passively suicidal ideation.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The Board also finds that all the symptomatology and impairment caused by the left ankle disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under Diagnostic Code 5271.  For the entire initial rating period on appeal, the left ankle disability was manifested by pain and swelling, loss of dorsiflexion and loss of plantar flexion, including with considerations of limiting factors of pain and swelling.  The 10 percent schedular rating for moderate limitation of motion was awarded with consideration of such symptomatology and the resultant functional impairment (e.g., reported limitations of prolonged standing and playing basketball).  The functional effects of pain and swelling have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 205-06.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD and left ankle disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with PTSD or a left ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a TDIU, which is another form of extraschedular rating with different criteria; as such, a TDIU is not part of the initial rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Earlier Effective Date - Laws and Regulations

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Earlier Effective Date for Service Connection for PTSD

The Veteran filed a claim to establish entitlement to service connection for PTSD that was received at the RO in September 2003.  In a February 2004 rating decision, the RO denied service connection for PTSD.  The Veteran did not file a timely appeal; thus, the February 2004 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On February 11, 2008, the Veteran filed an application to reopen service connection for PTSD.  The RO granted service connection for PTSD in a February 2009 rating decision, effective February 11, 2008, the date on which the Veteran's claim to reopen had been received.

Based on a careful review of the record, the Board finds that there is no basis to support the assignment of an effective date earlier than February 11, 2008 for the award of service connection for PTSD.  The Veteran himself has made no contentions as to a specific effective date.  Under the law, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which, based on the procedural history as outlined in detail above, was determined to be February 11, 2008.  See Leonard, 405 F.3d at 1333; Sears, 349 F.3d at 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's combat experience in service caused the PTSD, based on the opinion of a VA examiner in October 2008.  As such, service connection was established.  To the extent that the Veteran implicitly argues that the evidence has shown that he experienced combat in service and he now suffers from PTSD, the grant of service connection was based on the new evidence of an October 2008 VA medical opinion that established the current PTSD was caused by combat service.  Even if service connection had been assigned based on combat in service, it does not follow that, because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the veteran filed the original claim.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears , the Federal Circuit held that, pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and, thus, the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD.

Moreover, there is no indication that the Veteran submitted a claim to reopen between the February 2004 notice letter and the receipt of the February 11, 2008 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than February 11, 2008 is assignable, the appeal for an earlier effective date for PTSD is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Earlier Effective Date for Service Connection for a Left Ankle Disability

The Veteran filed an initial (original) claim for service connection for residuals of a left ankle sprain on February 11, 2008.  In a December 2008 rating decision, service connection was granted for a left ankle disability, effective the date of receipt of claim for service connection, February 11, 2008.  While entitlement to service connection for a left ankle disability arose the day the Veteran was discharged from active service, as his claim for service connection for a left ankle disability was not received until February 11, 2008, almost 17 years after service separation, the earliest effective date allowed by VA regulations under 38 C.F.R. § 3.400 is the date of receipt of claim for service connection.  As the current effective date for a left ankle disability has already been established as the date of original claim for service connection, VA regulations do not provide for an effective date earlier than February 11, 2008.  The Veteran himself has made no contentions as to a specific effective date.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection for a left ankle disability earlier than February 11, 2008 is assignable, the appeal for an earlier effective date for a left ankle disability is without legal merit, and must be denied.  See Sabonis, 6 Vet. App. at 430.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, fatigue and insomnia are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2014) (VA has issued an interim final rule extending this date to December 31, 2016).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Ordinarily, separately diagnosed disabilities are service connected and rated individually.  The ratings are then combined into a single rating as set forth at
38 C.F.R. § 4.25 to determine the overall impairment of the veteran.  An exception to the ordinary process of separately rating and then combining ratings exists: VA regulations caution against making multiple awards for the same impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14. When two ratings covering the same disability are combined, it is called "pyramiding."  Id.  Two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Insomnia and Fatigue

The Veteran contends that he has disorders manifested by insomnia and fatigue and seeks service connection for those disorders.  The Veteran also contends that these symptoms are due to a qualifying chronic disability associated with service in the Persian Gulf.  

After reviewing all the evidence, lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran's insomnia and fatigue are symptoms of the service-connected PTSD for which the Veteran is already compensated (and as adjudicated above).  The Board finds that there is not a current disability remaining for which service connection may be granted.  For this reason, the Board concludes that service connection is not warranted for insomnia or fatigue.

In a January 2011 VA Gulf War Guidelines examination report, after a comprehensive physical examination, the VA examiner opined that, given the report of flashbacks and nightmares, which interrupt sleep, it is more likely than not that the insomnia is related to the Veteran's mental health condition, including PTSD.  The VA examiner also opined that the fatigue is more likely than not related to the sleep disturbance, diagnosed as insomnia.  

In determining that a disability rating in excess of 70 percent was not warranted for the Veteran's PTSD, as discussed in detail above, the Board specifically considered the Veteran's symptom of sleep impairment in assigning the 70 percent disability rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (showing that a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to several symptoms to include chronic sleep impairment).  The Veteran's insomnia and resulting fatigue are encompassed by the broader symptom of chronic sleep impairment and is already contemplated in the current 70 percent rating for PTSD.  38 C.F.R. § 4.14.

The Veteran is generally competent and credible to report that he has difficulty sleeping, which results in tiredness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  However, he is not competent to offer a lay opinion that the difficulty sleeping and tiredness rise to the level of disability, are manifestations of the same disability, or are manifestations of distinct disabilities.  The Veteran is competent to report that, in the past, he has been diagnosed with insomnia and fatigue.

The first diagnosis of PTSD appeared in an October 2008 VA examination report in connection with a claim for service connection for PTSD.  Neither insomnia nor fatigue was listed as separate diagnoses at that time.  There was no accompanying insomnia or fatigue diagnosis when the Veteran was diagnosed with PTSD in 2008, which tends to support the January 2011 VA opinion that the insomnia and fatigue are components of the PTSD.  The lay evidence does not reach the question of whether the Veteran's insomnia and fatigue are separate disabilities from PTSD such that they manifest in different symptomatology.  Accordingly, service connection for insomnia and fatigue may not be awarded because this would result in a separate rating for the same disability.  See 38 C.F.R. § 4.14; see also Amberman, 570 F.3d at 1381.  There being no distinct disability not already service-connected resulting in insomnia and fatigue, the Board concludes that service connection for insomnia and fatigue must be denied on a direct basis.  See 38 C.F.R. § 3.303.

In the alternative, the Veteran contends that service connection should be awarded for insomnia and fatigue as due to a qualifying chronic disability associated with service in the Persian Gulf.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Because the insomnia and fatigue have been attributed by competent medical evidence to a medically known and service-connected disability (PTSD), further inquiry into whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317 would only result in pyramiding the diagnoses.  See 38 C.F.R. § 4.14; see also Amberman at 1381.  The Board finds that the additional consideration of the Persian Gulf service connection presumptions is not warranted.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's insomnia and fatigue are components of an already service-connected disability, PTSD.  Service connection cannot be awarded because service connection is already in effect.  For these reasons, the Board finds that the preponderance of the evidence is against the appeals of service connection for disorders manifested by insomnia and fatigue; therefore, the appeals must be denied and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Psychosis

In this case, the Veteran contends that he has psychosis as due to a qualifying chronic disability.  As discussed below, however, the evidence of record reveals that the psychosis is due to the service-connected PTSD.  In this regard, VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).

As the Board is granting service connection based on secondary service connection (adjudicated below), the contended theories of direct service connection, presumptive service connection, and service connection due to a qualifying chronic disability pursuant to the same benefit are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the theories based on direct service connection, presumptive service connection, and service connection due to a qualifying chronic disability will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence, the Board first finds that the evidence shows a current disability of psychosis.  Private treatment records from Cross Hospital 

reveal an Axis 1 diagnosis of psychosis.  Distinguishing the appeal of service connection for psychosis from the appeals of service connection for insomnia and fatigue (adjudicated above), psychosis has been separately diagnosed as an Axis I psychiatric disability.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's psychosis is proximately due to the service-connected PTSD.  In this regard, as noted above, in a February 2009 rating decision, the RO granted service connection for PTSD.  

Evidence favorable to the claim includes a January 2011 VA Gulf War Guidelines examination report.  After a comprehensive physical examination, the VA examiner opined that the Veteran's psychosis symptoms (visual, auditory, and tactile hallucinations) are more likely than not related to the underlying diagnosis of PTSD.  The Board finds that the VA examiner's medical opinion regarding the etiology of the Veteran's psychosis to be probative.  The opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions.  

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the psychosis.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for psychosis, as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The service-connected psychosis 

is not separately rated, but has been rated together with the PTSD.  All symptoms and social and occupational impairment due to psychosis have been considered in rating the service-connected PTSD with psychosis.  See 38 C.F.R. § 4.130. 


ORDER


An initial disability rating in excess of 70 percent for service-connected PTSD with psychosis is denied.

An initial disability rating in excess of 10 percent for service-connected left ankle disability is denied.

An effective date earlier than February 11, 2008 for the award of service connection for PTSD is denied.

An effective date earlier than February 11, 2008 for the award of service connection for a left ankle disability is denied.

Service connection for insomnia is denied.

Service connection for fatigue is denied.

Service connection for psychosis, as secondary to service-connected PTSD, is granted.


REMAND

Earlier Effective Date for a TDIU

In the September 2009 rating decision, the RO granted a TDIU, effective May 13, 2009.  In a notice of disagreement received by VA in January 2010, the Veteran indicated that he disagreed with the effective date if any claim was granted.  This disagreement effectively extends to the award of a TDIU.  An effective date of February 11, 2008 for a TDIU was awarded in a March 2011 rating decision.  The appeal for an effective date earlier than February 11, 2008 for the award of a TDIU must be remanded to allow the RO to provide the Veteran with a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Service Connection for Headaches and Lactose Intolerance

The evidence listed in the December 2008 rating decision includes a VA Environmental examination from March 12, 2008 at the Hines VA Medical Center (VAMC).  Also, the October 2008 VA Gulf War Guidelines examination report indicated referrals to a March 12, 2008 VA Environmental examination.  Upon review of the claims file, to include the Veteran's file on Virtual VA and VBMS, a copy of the March 2008 VA Environmental examination is not included in the record.  VA examinations requested by the RO do not include a request for an examination prior to July 2008.  

38 U.S.C.A. § 5103A(b) requires VA to obtain such records unless VA is reasonably certain that such records do not exist or that continued efforts to obtain the records would be futile.  The RO should make arrangements to obtain the March 2008 VA Environmental examination.  If the record does not exist, documentation of VA's efforts to obtain the record and a negative reply should be associated with the claims file.

Accordingly, the issues of an effective date earlier than February 11, 2008 for the award of a TDIU and service connection for headaches and lactose intolerance are REMANDED for the following actions:

1. Provide the Veteran with a Statement of the Case as to the issue of an effective date earlier than February 11, 2008 for the award of a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Obtain a copy of the March 12, 2008 VA Environmental examination from the Hines VAMC.  All reasonable attempts should be made to obtain such record.  If the record cannot be obtained after reasonable efforts have been made, issue a formal determination that such record does not exist or that further efforts to obtain such record would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2014).

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of an effective date earlier than February 11, 2008 for the award of a TDIU and service connection for headaches and lactose intolerance in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


